
	

114 SRES 374 ATS: Relating to the death of Antonin Scalia, Associate Justice of the Supreme Court of the United States.
U.S. Senate
2016-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 374
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2016
			Mr. McConnell (for himself, Mr. Reid, Mr. Grassley, Mr. Leahy, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was ordered held at the desk
		
		February 25, 2016Considered and agreed toRESOLUTION
		Relating to the death of Antonin Scalia, Associate Justice of the Supreme Court of the United
			 States.
	
	
 Whereas Antonin Scalia, the late Associate Justice of the Supreme Court of the United States, was born in Trenton, New Jersey, to Salvatore Eugene Scalia and Catherine Panaro Scalia and raised in Queens, New York;
 Whereas Antonin Scalia enrolled in Georgetown University, where he graduated valedictorian and summa cum laude and earned a bachelor’s degree in history;
 Whereas Antonin Scalia graduated magna cum laude from Harvard Law School, where he was a notes editor for the Harvard Law Review;
 Whereas Antonin Scalia married Maureen McCarthy, with whom he raised 9 children, Ann, Eugene, John, Catherine, Mary Claire, Paul, Matthew, Christopher, and Margaret;
 Whereas Antonin Scalia was an accomplished attorney in Cleveland, Ohio, and a law professor at the University of Virginia and the University of Chicago;
 Whereas President Richard Nixon selected Antonin Scalia to be General Counsel for the Office of Telecommunications Policy;
 Whereas Antonin Scalia served as chairman of the Administrative Conference of the United States; Whereas President Richard Nixon selected Antonin Scalia to be Assistant Attorney General for the Office of Legal Counsel of the Department of Justice, and President Gerald Ford resubmitted the nomination of Antonin Scalia to serve in that position;
 Whereas President Ronald Reagan nominated Antonin Scalia to be a judge of the United States Court of Appeals for the District of Columbia Circuit;
 Whereas President Ronald Reagan nominated Antonin Scalia to serve as an Associate Justice of the Supreme Court of the United States;
 Whereas Antonin Scalia had a profound love for hunting and the arts, in particular opera;
 Whereas Antonin Scalia was a man of enormous intellect, incisive analytical skill, and tremendous wit, a combination reflected in the clarity of his judicial opinions;
 Whereas the record of Antonin Scalia illustrates a belief in judicial restraint, judicial independence, and the rule of law;
 Whereas Antonin Scalia moved public discussion toward a greater appreciation of the text and original meaning of the Constitution as a basis for interpreting the terms of the Constitution;
 Whereas Antonin Scalia enforced the separation of powers contained in the Constitution as a bulwark for individual freedom;
 Whereas Antonin Scalia raised the level of the quality of oral argument and judicial decisionmaking;
 Whereas Antonin Scalia was highly regarded by each of his colleagues, including colleagues with a judicial philosophy that differed from his own;
 Whereas Antonin Scalia served with distinction on the Supreme Court for more than 29 years; Whereas Antonin Scalia was 1 of the most influential and memorable Justices of the Supreme Court of the United States;
 Whereas Antonin Scalia was the embodiment of each of the ideal qualities of a judge: fairness, openmindedness, and above all commitment to intellectual rigor in application of the Constitution and the rule of law;
 Whereas Antonin Scalia will be remembered as 1 of the great Justices of the Supreme Court of the United States;
 Whereas Antonin Scalia passed away on February 13, 2016; and Whereas the nation is deeply indebted to Antonin Scalia, a truly distinguished individual of the United States: Now, therefore, be it
		
	
 That the Senate— (1)extends heartfelt sympathy to the family and friends of Antonin Scalia;
 (2)acknowledges the lifetime of service of Antonin Scalia to the United States as a talented attorney, a learned law professor, a dedicated public servant, a brilliant jurist, and 1 of the great Justices of the Supreme Court of the United States; and
 (3)commends Antonin Scalia for the 29-year tenure on the Supreme Court of the United States.  